tcmemo_2005_115 united_states tax_court barbara a owen petitioner v commissioner of internal revenue respondent docket no filed date terri a merriam wendy s pearson and jennifer a gellner for petitioner robert v boeshaar and julie l payne for respondent memorandum opinion marvel judge this case is before the court on petitioner’s motion for reasonable administrative and litigation costs motion pursuant to sec_7430 and rule 1unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules of continued petitioner resided in kennewick washington when her petition in this case was filed on date we filed the parties’ stipulation of settlement and petitioner’s motion on date we filed respondent’s response to petitioner’s motion on date we filed petitioner’s reply to respondent’s response and an additional declaration in support of the reply on date we ordered petitioner to submit an additional declaration and supporting documentation to support the reasonableness of the costs claimed on date we received and filed petitioner’s supplemental declaration and on date we received and filed respondent’s supplemental response to petitioner’s supplemental declaration neither party requested a hearing and after reviewing the relevant documents we have concluded that a hearing on the motion is not necessary see rule a in disposing of this motion we rely on the parties’ filings and attached exhibits background in petitioner and her husband melvin l owen invested in a partnership called timeshare breeding service ltd also referred to as durham genetics engineering continued practice and procedure ltd hereinafter dge which had been organized promoted and operated by walter j hoyt iii petitioner and mr owen held partnership interests either jointly or as tenants in common in three separate series of dge partnership units petitioner wrote and signed numerous checks payable to dge or the hoyt organization from her and mr owen’s joint bank account and wrote and signed several other checks drawn on her own account to maintain their investment in dge dge issued schedules k-1 partner’s share of income credits deductions etc for to which reflected that both petitioner and mr owen were partners in dge in addition in petitioner and mr owen signed a power_of_attorney and debt assumption_agreement in which 2walter j hoyt iii also organized promoted operated and served as the general_partner of more than livestock breeding limited_partnerships from through see eg river city ranches ltd v commissioner tcmemo_2003_150 affd in part revd in part and remanded 401_f3d_1136 9th cir in general the hoyt partnerships purchased livestock from related hoyt entities for no money down and a promissory note see eg durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir shorthorn genetic engg ltd v commissioner tcmemo_1996_515 the investors in the hoyt partnerships assumed personal liability for the partnerships’ promissory notes made payments on the notes to the hoyt partnerships see eg shorthorn genetic engg ltd v commissioner supra and in return deducted large_partnership losses related to the purchase management and sale of livestock see river city ranches ltd v commissioner supra mekulsia v commissioner tcmemo_2003_138 affd 389_f3d_601 6th cir durham farms j v v commissioner supra shorthorn genetic engg ltd v commissioner supra bales v commissioner tcmemo_1989_568 they appointed mr hoyt to act on their behalf with regard to partnership matters and reaffirmed their prior debt assumption_agreement with the hoyt partnership petitioner and mr owen filed joint federal_income_tax returns for through on which they claimed substantial losses and an investment_credit related to their dge investment the dge deductions and credits claimed by the owens significantly reduced their taxable_income and overall federal_income_tax liabilities for through as a result of our decision in shorthorn genetic engg ltd v commissioner tcmemo_1996_515 on date petitioner and mr owen entered into a closing_agreement with respondent concerning the tax consequences of the dge investment which resulted in income_tax deficiencies for through on date mr owen died on or about date petitioner submitted form_8857 request for innocent spouse relief and separation of liability and equitable relief on which she requested relief from joint_and_several_liability for to petitioner attached a supporting statement to the request in which she represented that she was not involved in the dge investment and did not financially benefit from it petitioner argued that she met each requirement of sec_3under the closing_agreement petitioners were not liable for any deficiencies in income_tax for or b and in particular that she had no knowledge or reason to know of the understatement attributable to the hoyt partnership items on the joint returns petitioner further alleged that she was entitled to an allocation of liability under sec_6015 because she was no longer married did not have actual knowledge of any items giving rise to the deficiency when she signed the returns and all of the items giving rise to the deficiency were allocable to mr owen because he made the decision to invest in dge petitioner also argued that she was entitled to equitable relief under sec_6015 on date respondent sent petitioner a preliminary determination denying petitioner’s request for relief under sec_6015 c and f in the form 886-a explanation of items attached to the preliminary determination respondent explained the denial of relief under sec_6015 as follows we have concluded that you had actual knowledge of the item giving rise to the understatement the following factors were considered in reaching this conclusion you signed one or more partnership subscription agreements powers of attorney with respect to the hoyt partnerships you signed personal checks made payable to w j hoyt sons or other hoyt entity sic you signed other correspondence documents relating to the hoyt partnerships you are not eligible for relief under sec_6015 with respect to your own erroneous items and you have not shown that the erroneous items are attributable to your spouse respondent advised petitioner of her right to administratively appeal the decision but did not offer petitioner an appeals_conference on or about date petitioner administratively appealed respondent’s denial of relief from joint_and_several_liability petitioner filed form statement of disagreement in which she summarized the facts and law in support of her request for relief petitioner maintained that all of the partnership items on the returns were items properly allocable to her spouse for purposes of sec_6015 and reiterated the reasons why she did not have actual knowledge of any items giving rise to the deficiency in addition petitioner stated that the burden_of_proof is on the commissioner to show actual knowledge and she included a citation to 116_tc_198 which articulates a standard for evaluating actual knowledge in erroneous deduction cases petitioner’s statement further provided in relevant part as follows the fact that the electing spouse signed the partnership agreements signed checks made payable to hoyt signed correspondence to hoyt or acquiesced to a joint investment with their spouse does not prove that the electing spouse had actual knowledge that the claimed items were not allowable moreover the recent conviction and sentencing of jay hoyt shows affirmatively that the barbaras sic had no knowledge of the factual circumstances that made the deductions unallowable because hoyt engaged in a fraudulent scheme to deceive them and it was the fraudulent scheme that caused the tax items to be unallowable the hoyt investors were adjudged to be victims of a fraud which by definition means they were deceived as to the nature of their investment and the facts giving rise to the disallowance of their investment related tax deductions the cover letter attached to petitioner’s administrative appeal stated that we will provide additional factual information once we are contacted by the appeals officer on date the appeals_office issued a notice_of_determination concerning your request for relief under the equitable relief provision of sec_6015 notice_of_determination denying petitioner’s request for relief under sec_6015 although the notice_of_determination referenced only sec_6015 the explanation of adjustments addressed petitioner’s claim for relief under sec_6015 c and f the explanation of adjustments stated as follows with respect to petitioner’s request for relief under sec_6015 sec_6015 c --election to allocate deficiency this subsection is commonly called separation of liability which prorates a deficiency between spouses filing a joint_return based on their proportionate share of earnings under this section the requesting spouse must establish certain conditions before a relief sic can be granted even if you meet the requirements for being a widow your request for separation of liability will not be granted because you had actual knowledge or the reason to know of the items giving rise to the deficiency that were allocable to your spouse emphasis added on date we filed petitioner’s timely petition seeking review of respondent’s determination pursuant to sec_6015 in the petition petitioner alleged in pertinent part that respondent erred in concluding that petitioner did not qualify for relief under sec_6015 and that respondent made no effort to prove and failed to prove that petitioner had actual knowledge of the factual circumstances which made the tax items unallowable as a deduction as she did in her initial request for relief and her administrative appeal petitioner included an extensive recitation of the facts on which she relied to support her allegations including the following p q r neither petitioner nor mr owen had actual knowledge of the underlying problems with the transactions nor could they have discovered that jay hoyt failed to transfer title to livestock to the partnership and that he was otherwise converting partnership assets due to the complexity of jay hoyt’s fraud it was impossible for either petitioner or mr owen to discover the true nature of the transactions mr owen and all other hoyt investors were deceived by jay hoyt as to the nature of their investment and were ultimately determined by a court of law to be victims of his elaborate fraud on date we filed respondent’s answer in which he denied each of petitioner’s allegations of error respondent also denied petitioner’s representations in subparagraphs p and r based on lack of knowledge or information and denied the representation in subparagraph q without qualification on date this case was called for hearing during the court’s seattle washington trial session the parties reported that they believed they had reached a basis for settlement and the case was scheduled for recall on date at the recall the parties indicated on the record that they had reached an agreement on the deficiencies but had not settled the issue of penalties on date the parties reported that the case had been settled and requested until date to submit a signed decision document in addition the parties agreed that the court did not have jurisdiction over the proposed addition_to_tax under sec_6651 and petitioner stated on the record that she did not concede that the penalty should be imposed after issuing an order on date extending the time for the parties to submit a signed decision document we filed the parties’ signed stipulation of settlement on date the stipulation of settlement reflected that the parties had agreed to a sec_6015 allocation with respect to petitioner’s and mr owen’s federal_income_tax liabilities as follows joint tax_liability petitioner’s share under sec_6015 before allocation year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure the allocation of liability under sec_6015 was made by treating petitioner’s and mr owen’s dge investment as a joint investment allocating percent of the partnership items to petitioner and percent to mr owen in accordance with sec_6015 and d a and adjusting the allocation as required by sec_6015 to account for the tax_benefit that petitioner’s share of the partnership items provided to mr owen on the joint returns the parties further agreed that petitioner was not entitled to relief from joint_and_several_liability under sec_6015 or f on date we received and filed petitioner’s motion for litigation and administrative costs in her motion petitioner asserts that she meets all of the requirements under sec_7430 to recover administrative and litigation costs in the amount of dollar_figure the litigation and administrative costs petitioner claims were computed using an hourly rate of dollar_figure for two of petitioner’s attorneys and included a claim of dollar_figure for petitioner’s alleged share of attorney’s fees the group fees that her attorneys had charged to two groups of similarly situated hoyt investor clients with pending sec_6015 claims in support of the motion petitioner’s counsel attached billing records for petitioner’s account dated date to date that described in detail the attorney’s fees and costs petitioner incurred individually and contained generic entrie sec_4 denoting monthly charges to petitioner’s account for her alleged share of the group fees although petitioner alleged that the group fees were reasonable and that her share of the group fees had been reasonably allocated to her she did not include any supporting information or documentation with respect to the group fees that showed the nature of the work performed the attorneys’ hourly rates the identity of the person who performed the work the number of hours billed for the work the number of hoyt investor clients who shared in the group fees or the manner in which the group 4although petitioner agrees that the fee summary for her account attached to the motion describes her share of the group innocent spouse fees as flat fees petitioner contends that the flat fee reference is simply the way in which the pearson- merriam petitioner’s attorneys’ law firm billing program describes sum certain fees petitioner’s representation is supported by a declaration of petitioner’s counsel fees were allocated among petitioner and the other hoyt investor clients of petitioner’s attorneys on date we filed respondent’s response to petitioner’s motion in which respondent objected to an award of costs petitioner requested and was granted leave to file a reply to respondent’s response to the motion on date we filed petitioner’s reply to respondent’s response which included a supplemental declaration but did not provide any detailed information regarding petitioner’s counsel’s billing and allocation arrangements with respect to the group fees on date we ordered petitioner to submit on or before date an additional declaration with supporting documentation to support her contention that the group fees were reasonable and had been reasonably allocated and that her share of the group fees was incurred in connection with this matter in the date order we also authorized respondent to submit a supplemental response addressing the information contained in petitioner’s supplemental declaration on or before date on date we received and filed petitioner’s supplemental declaration which contained billing records for fees and costs petitioner’s attorneys had charged to common accounts for two separate groups of hoyt investor clients the billing records provided specific information about the nature of the work performed for the benefit of both groups of hoyt investor clients and included charges to common accounts that were computed using an hourly rate of dollar_figure for two of petitioner’s attorneys on date we received and filed respondent’s supplemental response to petitioner’s supplemental declaration discussion sec_7430 authorizes the award of reasonable administrative and litigation costs to the prevailing_party in an administrative or court_proceeding brought by or against the united_states in connection with the determination of income_tax in addition to being the prevailing_party in order to receive an award of reasonable_litigation_costs a taxpayer must exhaust administrative remedies and not unreasonably protract the administrative or court_proceeding sec_7430 unless the taxpayer satisfies all of the sec_7430 requirements we do not award costs 88_tc_492 sec_7430 and b i provides that a taxpayer is a prevailing_party if the taxpayer substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues the taxpayer meets the net_worth requirements of u s c section d b and the commissioner’s position in the court_proceeding was not substantially justified see also sec_301_7430-5 proced admin regs although the taxpayer has the burden of proving that the taxpayer meets requirements and supra the commissioner must show that the commissioner’s position was substantially justified see sec_7430 rule e respondent concedes that petitioner exhausted the available administrative remedies as required by sec_7430 that petitioner did not unreasonably protract the administrative or court proceedings as required by sec_7430 and that petitioner meets the net_worth requirement of u s c section d b in addition respondent does not dispute that petitioner substantially prevailed with respect to the amount in controversy respondent argues however that petitioner is not the prevailing_party because respondent’s position in the administrative and judicial proceedings was substantially justified and that the costs petitioner claims are unreasonable a whether respondent’s administrative and litigation positions were substantially justified for purposes of deciding a motion for reasonable_administrative_costs an administrative_proceeding is a procedure or action before the internal_revenue_service the service sec_7430 and the position_of_the_united_states in an administrative_proceeding refers to the position taken by the service as of the earlier of i the date the taxpayer receives the notice of decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency sec_7430 see also sec_301_7430-3 c proced admin regs in the present case the relevant position is that taken by the appeals_office in the notice_of_determination dated date sec_7430 a court_proceeding for purposes of sec_7430 means any civil_action brought in a court of the united_states including this court sec_7430 and the position_of_the_united_states in a court_proceeding is the position taken by the service in a judicial proceeding to which sec_7430 applies sec_7430 in this case respondent’s litigation position is that taken in his answer to petitioner’s petition sec_7430 see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 although respondent’s administrative and litigation positions are often considered separately we may consider them together if respondent maintains the same position throughout the administrative and litigation process huffman v commissioner supra pincite7 108_tc_430 livingston v commissioner tcmemo_2000_387 in the present case respondent’s position in both the notice_of_determination and the answer was that petitioner’s election to allocate the joint liability under sec_6015 was invalid because she had actual knowledge when she signed the returns of any items giving rise to the deficiency that were allocable to her spouse the commissioner’s position is substantially justified if it has a reasonable basis in both fact and law and is justified to a degree that could satisfy a reasonable person huffman v commissioner supra pincite n citing 487_us_552 maggie mgmt co v commissioner supra pincite sec_301_7430-5 proced admin regs the reasonableness of respondent’s position turns on the available facts that formed the basis for the position and any legal precedents related to the case maggie mgmt co v commissioner supra pincite 85_tc_927 a significant factor in determining whether the commissioner’s position is substantially justified as of a given date is whether on or before that date the taxpayer has presented all relevant information under the taxpayer’s control and relevant legal arguments supporting the taxpayer’s position to the appropriate service personnel maggie mgmt co v a ppropriate internal_revenue_service personnel are those employees who are reviewing the taxpayer’s information or arguments or employees who in the normal course of procedure and administration would transfer the information or arguments to the reviewing employees sec_301_7430-5 proced admin regs commissioner supra pincite sec_301_7430-5 proced admin regs the only issue petitioner raises in her motion is whether respondent’s position with respect to sec_6015 was substantially justified in deciding whether to award administrative and litigation costs therefore we focus our analysis on the reasonableness of respondent’s position with respect to sec_6015 sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom she filed the joint_return the requesting spouse may elect to limit her liability for a deficiency as provided in sec_6015 sec_6015 a i i the election under sec_6015 must be made no later than years after the secretary7 has begun collection activities with respect to the electing spouse sec_6015 6a requesting spouse is no longer married if she is widowed rosenthal v commissioner tcmemo_2004_89 7the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 in general sec_6015 provides that any item giving rise to a deficiency on a joint_return shall be allocated to each spouse as though they had filed separate returns and the requesting spouse shall be liable only for her proportionate share of the deficiency that results from such allocation sec_6015 a to the extent that the item giving rise to the deficiency provided a tax_benefit on the joint_return to the other spouse the item shall be allocated to the other spouse in computing his or her proportionate share of the deficiency sec_6015 121_tc_73 an election under sec_6015 is invalid however if the secretary demonstrates that the requesting spouse had actual knowledge when signing the return of any item giving rise to a deficiency that is otherwise allocable to the nonrequesting spouse sec_6015 in cases involving erroneous deductions an individual is deemed to have actual knowledge of an item giving rise to a deficiency if she has actual knowledge of the factual basis for the denial of the deductions king v 8in addition the requesting spouse’s proportionate share of the deficiency shall be increased by the value of any disqualified_asset transferred to her by the nonrequesting spouse sec_6015 9an election under sec_6015 is also invalid if the secretary demonstrates that assets were transferred between the individuals filing the joint_return as part of a fraudulent scheme sec_6015 commissioner t c pincite although the requesting spouse bears the burden of proving the portion of the deficiency that is properly allocable to her see sec_6015 respondent bears the burden of proving that the requesting spouse had actual knowledge of any items giving rise to the deficiency sec_6015 reasonableness of respondent’s position respondent contends that the position taken in the notice_of_determination was substantially justified because the information available to the appeals officer at the time led him to believe that petitioner had actual knowledge of the items giving rise to the deficiencies in arguing that the appeals office’s position was reasonable respondent explains that because the appeals officer determined that petitioner had actual knowledge he did not have to consider whether disqualified assets had been transferred to petitioner whether assets had been transferred between petitioner and mr owen as part of a fraudulent scheme or how the deficiencies in issue could be allocated under sec_6015 respondent further contends that the position in the answer was substantially justified because the information available to him at the time showed that petitioner had knowledge of and had been involved with the hoyt organization and without further factual development it was impossible to determine whether petitioner had actual knowledge to confirm that no disqualified assets had been transferred to petitioner or to confirm that no assets had been transferred between petitioner and mr owen as part of a fraudulent scheme respondent also argues that when the answer was filed the deficiencies at issue could not be allocated between petitioner and mr owen under sec_6015 because the parties disagreed about whether and to what extent the investment in dge was attributable to petitioner we reject respondent’s justification for his administrative and litigation position for several reasons first respondent’s argument that he lacked sufficient information to make a determination under sec_6015 and that the lack of information was somehow petitioner’s fault is completely unsupported by the record for purposes of this motion petitioner attached to her form_8857 dated date a detailed recitation of the relevant facts supporting her request for relief in petitioner’s statement of disagreement dated date appealing the service’s denial of relief under sec_6015 petitioner stated that she had no actual knowledge of the items giving rise to the liabilities in question and provided respondent with another detailed statement of the facts in support of her argument that she was entitled to sec_6015 reliefdollar_figure petitioner also reminded the appeals officer that the burden_of_proof is on the commissioner to show actual knowledge and advised him of the proper standard for actual knowledge as set forth in king v commissioner supra pincite further in the cover letter attached to the statement of disagreement petitioner offered to provide additional factual information to the appeals officer upon request the appeals_office issued its notice_of_determination nearly year after petitioner submitted her date statement the record however does not disclose any effort by the appeals_office to request any additional factual information from petitioner or to pose any questions to petitioner after the date statement of disagreement or before the notice_of_determination was issued on date respondent had ample opportunity to obtain the additional information he felt he needed to accept petitioner’s representations regarding the sec_6015 requirements and the exceptions to relief contained in sec_6015 and d c during the administrative_proceeding but he did not request any additional information from petitioner until the discovery phase of this case respondent’s delay in obtaining 10a party’s statement if credible is evidence on which the finder of fact may rely to establish a relevant fact in this case there is nothing in the record to suggest that petitioner’s statement regarding her lack of actual knowledge was not credible any additional information undermines his argument that before issuing the notice_of_determination or answering the petition he lacked the information necessary to make a determination under sec_6015 moreover respondent’s failure to analyze the effects of his administrative and litigation position in light of the extensive factual information petitioner had provided supports our conclusion that respondent’s position was not substantially justified under the circumstances see 100_tc_457 commissioner’s position was not substantially justified because it had no factual basis and commissioner made no attempt to obtain relevant information before adopting his position affd in part revd in part and remanded in part 43_f3d_172 5th cir second in determining that petitioner had actual knowledge respondent failed to properly evaluate the standard for actual knowledge articulated in king v commissioner supra and 117_tc_279 in light of the extensive information he had acquired regarding the operation of the hoyt partnerships when the notice_of_determination was issued on date the service had already entered into a settlement agreement with mr hoyt and was well aware of the basis for adjusting the hoyt partnership items at issue in this case see river city ranches ltd v commissioner tcmemo_2003_150 affd in part revd in part and remanded 401_f3d_1136 9th cir mekulsia v commissioner tcmemo_2003_138 affd 389_f3d_601 6th cir durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir shorthorn genetic engg ltd v commissioner tcmemo_1996_515 bales v commissioner tcmemo_1989_568 moreover it was a matter of public record when respondent adopted his position that mr hoyt had overstated the number and value of cattle sold to the partnershipsdollar_figure see eg mora v commissioner supra pincite in king v commissioner supra pincite we held that the proper application of the actual knowledge standard in sec_6015 in the context of a disallowed deduction requires respondent to prove that petitioner had actual knowledge of the factual circumstances which made the item unallowable as a deduction in other words respondent had to prove that petitioner knew the hoyt organization had an insufficient number of cattle to sustain the partnership deductions claimed on the joint_return and knowingly claimed improper deductions nothing in the record indicates however that respondent made any reasonable effort to identify the grounds for the disallowance of the hoyt partnership losses and credits petitioner and mr owen 11by date mr hoyt had been indicted convicted and sentenced for his fraudulent activities with respect to the hoyt partnerships had claimed or to evaluate his ability to prove that petitioner had actual knowledge of the factual circumstances that caused the disallowance of the hoyt partnership items before taking his position in this case respondent should have meaningfully evaluated whether he could prove that petitioner had actual knowledge by taking into account the information supplied by petitioner the extensive audit and litigating history regarding the hoyt organization and the hoyt partnerships and the specific information regarding the manner in which the hoyt organization operated the hoyt partnerships including the ones in which petitioner and mr owen had invested the record does not indicate that respondent considered any of the information that was available to him in date before adopting his administrative position respondent’s failure to properly apply the actual knowledge standard in the context of the information he had acquired regarding mr hoyt and the hoyt organization in this case cannot be rationalized respondent’s lack of diligence in evaluating his ability to prove actual knowledge therefore was not justified see 89_tc_784 commissioner’s lack of diligence in evaluating the impact of recent court opinions not substantially justified third the record discloses no meaningful effort by respondent to properly analyze sec_6015 with respect to the position as determined by respondent that petitioner and mr owen had invested jointly in the hoyt partnership in an explanation of items attached to the appeals transmittal and case memo that was prepared with respect to petitioner’s sec_6015 request the appeals_office took the position that joint investments in the tax_shelter partnerships are considered actual knowledge and an erroneous item attributable to both spouses and determined that in the present case the taxpayers were into the tax_shelter jointly the erroneous item is attributable to both in addition respondent admitted in the notice_of_determination and in his response to petitioner’s motion that the facts available to him suggested that the owens invested jointly in dge nevertheless respondent failed to consider how the deficiencies must be allocated between petitioner and her spouse under sec_6015 and d if respondent’s position regarding their joint investment was correct if respondent had made the allocation that flowed naturally from his position that the owens had invested jointly in dge he would necessarily have allocated the hoyt partnership items between petitioner and mr owen in accordance with their respective ownership interests respondent also likely would have realized that he had to prove petitioner had actual knowledge of the reasons for disallowing mr owen’s allocable share of the hoyt partnership items in order for respondent to conclude that petitioner was not entitled to any sec_6015 relief respondent’s failure to make an allocation under sec_6015 further demonstrates the unreasonableness of his position the fourth flaw in respondent’s position stems from his failure to make a computation under sec_6015 and d to reflect his contention that the owens’ partnership_interest in dge was jointly owned had respondent done so the resulting calculation would have shown substantially reduced tax_liabilities owed by petitioner after application of sec_6015 and d and would have confirmed that petitioner qualified for sec_6015 reliefdollar_figure if respondent had then conceded that petitioner was entitled to sec_6015 relief in the notice_of_determination or in his answer the concession might have enabled the parties to settle this case at a much earlier datedollar_figure 12although respondent’s calculation would not have arrived at the same tax_liability numbers as those reflected in the settlement because of respondent’s interpretation of sec_6015 see 121_tc_73 the computation would nevertheless have confirmed that petitioner was entitled to sec_6015 relief when our opinion in hopkins v commissioner supra rejecting respondent’s interpretation of sec_6015 was filed on date respondent had reason to know that the application of the tax_benefit_rule of sec_6015 might increase the relief available to petitioner under sec_6015 if respondent had revised his calculation at that time approximately months after his answer was filed he would have arrived at the same tax_liabilities as those reflected in the settlement 13the fact that respondent eventually conceded that petitioner was entitled to proportionate relief under sec_6015 is a factor we may consider although it is not continued conclusion we hold that respondent’s administrative and litigation position was not reasonable under the circumstances and that therefore it was not substantially justified because respondent’s position was not substantially justified we conclude that petitioner was the prevailing_party as defined by sec_7430 b whether costs claimed by petitioner are reasonable amount of costs claimed sec_7430 permits a taxpayer to recover both reasonable administrative costs14 and reasonable litigation cost sec_15 the amount of reasonable attorney’s fees that we may award is limited continued determinative in deciding whether respondent’s position was substantially justified 108_tc_430 100_tc_457 affd in part revd in part and remanded in part 43_f3d_172 5th cir sec_7430 and defines reasonable_administrative_costs to include in relevant part any administrative fees or charges imposed by the internal_revenue_service and fees for the services of an attorney attorney’s fees incurred on or after the earliest of the date the taxpayer receives the appeals_office notice of decision the date of the notice_of_deficiency or the date on which the first letter of proposed deficiency allowing the taxpayer an opportunity for administrative review with the appeals_office is sent sec_7430 15litigation costs are those costs incurred in connection with a court_proceeding sec_7430 c reasonable_litigation_costs include among other things court costs and fees paid_or_incurred for the services of attorneys sec_7430 by statute and adjusted for cost of livingdollar_figure sec_7430 and flush language a taxpayer may recover attorney’s fees in excess of the statutory limit in the presence of one or more of the following special factors limited availability of qualified attorneys for the proceeding difficulty of the issues presented in the case or local availability of tax expertise id pursuant to rule d if the parties disagree as to the amount of attorney’s fees that is reasonable the moving party must submit an additional affidavit that includes in relevant part the following a detailed summary of the time expended by each individual for whom fees are sought including a description of the nature of the services performed during each period of time a description of the fee arrangement with the client a statement of whether a special factor exists that justifies a rate in excess of the statutory limit and any other information that will assist the court in evaluating the award of costs and fees the amount of petitioner’s claim for administrative and litigation costs includes the cost of professional services that were charged by her attorneys to her individual_account and her 16for purposes of this motion the statutory rate for attorney’s fees is dollar_figure per hour see revproc_2003_85 2003_2_cb_1184 revproc_2002_70 2002_2_cb_845 revproc_2001_59 2001_2_cb_623 share of group fees that were charged to common accounts for the benefit of several hoyt investor clients including petitioner the fees and costs petitioner claims are summarized as follows attorney item expended rate total cost time hourly wendy pearson hours terri merriam hours jennifer gellner hours jennifer gellner hours legal assistant hours contract assistance hours tax_court filing fee -- -- postage online research -- share of group fees and cost sec_1 -- dollar_figure -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total fees and costs dollar_figure 1the amount petitioner claims for her share of the group fees and costs represents charges to separate_accounts for two groups of hoyt investor clients and includes attorney’s fees billed at an hourly rate of dollar_figure for some of petitioner’s attorneys and the costs of contract assistance online research postage copies and the attorneys’ hotels meals and parking as well as the costs of work performed by legal assistants the parties’ arguments respondent contends that the costs petitioner claims are unreasonable in that the hourly rate charged by some of petitioner’s attorneys exceeds dollar_figure per hour and petitioner has not shown that any of the three special factors enumerated in sec_7430 apply respondent further argues that costs petitioner claims for her share of the group fees are not reasonable because the method of billing does not properly account for the time expended or hourly rate at which the work was performed and the fees were charged for work that contributed to the resolution of clients’ cases other than petitioner’s and therefore were not incurred in connection with petitioner’s administrative and court proceedings as required by sec_7430 petitioner contends that an informal survey of local attorneys shows that the prevailing hourly rate for attorneys specializing in federal tax practice in the seattle washington area is between dollar_figure and dollar_figure and that billing at an hourly rate that is less than the customary rate for similar work is a factor that supports the reasonableness of the attorney’s fees with respect to her share of the group fees petitioner contends that the group fees were charged to a group of hoyt investor clients all of whom had pending sec_6015 claims for work relating to common legal and factual issues that directly affected or contributed to the resolution of each client’s case petitioner’s counsel further contend that the group fee arrangement allowed the hoyt investor clients to obtain professional advice and assistance at a reduced cost that any services related to the development of factual issues unique to a particular client were charged only to the individual client and that no client was charged for work that did not directly benefit the client’s case hourly rate we first decide whether the hourly rate for the attorney’s fees is reasonable in the absence of proof that a special factor applies petitioner may not recover attorney’s fees in excess of the statutory limit see sec_7430 petitioner does not argue and has otherwise failed to demonstrate that there was a limited availability of qualified attorneys or of attorneys with tax expertise to represent her in this case or that the issues presented were sufficiently difficult to support her claim for an enhanced hourly rate the fact that petitioner’s attorneys billed her and the other hoyt investor clients for professional services at a rate lower than the local customary rate does not establish that the fees petitioner claims are reasonabledollar_figure we conclude therefore that petitioner may not recover attorney’s fees in excess of dollar_figure per hour id with respect to the attorney’s fees and costs charged to petitioner’s individual_account we award petitioner dollar_figure for work performed by ms pearson18 and dollar_figure for work performed by 17the existence of a prevailing hourly rate in the relevant area that exceeds the statutory rate is not a special factor 487_us_552 110_tc_94 18we compute the award of ms pearson’s fees as follows hours multiplied by dollar_figure hourly rate equals dollar_figure ms merriamdollar_figure because ms gellner’s hourly rate does not exceed the statutory limit we find that her fees are reasonable and award petitioner dollar_figure for ms gellner’s professional services respondent does not object to the reasonableness of the costs petitioner claims for contract assistance for filing fees for postage for online research and for the services of legal assistants that were charged to her individual_account consequently we award petitioner those costs in the amount of dollar_figuredollar_figure allocation of group fees we next decide whether the attorney’s fees and costs for petitioner’s share of the group fees are reasonable and were reasonably allocated among petitioner and the other hoyt investor clients sec_7430 authorizes an award of reasonable administrative and litigation costs incurred in connection with an administrative or court_proceeding brought by or against the 19we compute the award of ms merriam’s fees as follows hours multiplied by dollar_figure hourly rate equals dollar_figure 20this figure includes the following costs dollar_figure for legal assistants dollar_figure for contract assistance dollar_figure for tax_court filing fee dollar_figure for postage and dollar_figure for online research only costs for the services of an individual who is admitted to practice before this court or the internal_revenue_service may be awarded as attorney’s fees sec_7430 we award fees for work performed by legal assistants therefore as costs rather than as attorney’s fees see fields v commissioner tcmemo_2002_320 o’bryon v commissioner tcmemo_2000_379 united_states with respect to the determination collection_or_refund_of_any_tax in order for costs including attorney’s fees to qualify as reasonable litigation or administrative costs they must come within the relevant definitions sec_7430 and and they must be incurred in connection with a qualifying proceeding petitioner’s attorneys represent many hoyt investors it is not surprising or unreasonable that they would perform certain legal work for the common benefit of similarly situated clients under certain circumstances it may be both efficient and economical for an attorney to allocate the fees and costs for legal research and other legal work benefiting several clients equitably among those clients as long as the clients agree the fees and costs are reasonable and the attorney appropriately allocates the common legal work see eg 88_tc_516 and 88_tc_492 in which we allocated common costs among several taxpayers who were represented by the same attorneys under an agreement that provided for the sharing of costs moreover legal work that benefits multiple clients is no less relevant to an administrative or court_proceeding than work performed solely for one client if the work is performed for multiple clients and enables an attorney to properly represent a particular client in the administrative or court_proceeding described in sec_7430 the sec_7430 requirement that the costs for such work are incurred in connection with the proceeding would appear to be satisfied petitioner’s counsel produced billing records for accounts of two hoyt investor client groups seeking relief from joint_and_several_liability to substantiate petitioner’s share of the group fees the billing records for both group accounts identify the attorneys who performed work on the sec_6015 cases and set forth the time expended by each attorney the attorneys’ hourly rates and the nature of the work performeddollar_figure petitioner’s counsel contend in their supporting declarations that one group of hoyt investors the general group ranged in size from to members during the 14-month period that petitioner participated in the group fee arrangement and that petitioner’s pro_rata share of the general group’s fees was computed by dividing the total monthly charges equally among all members of the group petitioner’s counsel further contend that there existed a separate group of nine hoyt investors including petitioner the litigation group whose cases were set for trial during the court’s date trial session and that the nine hoyt investors shared the total billing costs of trial preparation equally with the exception of approximately hour sec_21the billing records appear to be missing pages for the month of date including the summary page of that month’s total charges see infra note that were allocated among the general group in addition petitioner’s counsel produced a spreadsheet demonstrating how the total monthly fees incurred by the general group of hoyt investor clients in date were divided equally among petitioner and the other participants after reviewing the record we conclude that petitioner’s share of the group fees was incurred in connection with her sec_6015 proceeding that petitioner has benefited from the work her attorneys performed for both groups of hoyt investor clients and that petitioner is entitled to recover a reasonable share of the fees and costs she incurred as a member of each group with respect to the litigation group of hoyt investor clients we award petitioner dollar_figure which represents a one- ninth share of the attorney’s fees adjusted to an hourly rate of dollar_figure and costsdollar_figure 22we compute petitioner’s share of the litigation group’s fees and costs as follows dollar_figure total fees and costs incurred by litigation group minus dollar_figure work performed by attorneys at dollar_figure hourly rate plus dollar_figure total attorney’s fees incurred at dollar_figure hourly rate adjusted to hourly rate of dollar_figure minus dollar_figure hours of work performed at an hourly rate of dollar_figure divided by members of litigation group equals dollar_figure we subtracted hours of work performed at an hourly rate of dollar_figure in computing the total amount of fees and costs incurred by the litigation group because petitioner’s counsel stated that approximately billable hours shown on the billing records of the litigation group’s account were actually charged to the members of the general group because petitioner’s counsel have failed to identify the nature of the work or hourly rate for continued the problem with petitioner’s attempt to recover her allocable portion of the general group’s fees and costs is that the information provided does not enable us to fully evaluate the reasonableness of the group fees or the reasonableness of the allocation the composition of the general group of hoyt investors varied from month to month as clients chose to dismiss their claims or became widowed or divorced and sought relief only under sec_6015 because the billing records for both petitioner’s and the general group’s accounts lack detailed information regarding the number of hoyt investor clients who participated in the fee arrangement in each of the relevant months it is impossible to verify that the generic monthly charges for group fees that appear on the records for petitioner’s individual_account are reasonable and were reasonably allocated among petitioner and the other hoyt investors clientsdollar_figure continued those hours we assume that they were billed at the highest hourly rate allowed further we do not add any charges for the hours to the total costs and fees incurred by the general group of hoyt investors in computing petitioner’s share of that group’s fees and costs because we lack any information about the hours of work performed 23had petitioner produced documentation for each month that showed the number of clients who shared the fees such as a spreadsheet similar to that produced for the date fee allocation we could have properly determined whether the amount of costs petitioner claims was reasonable petitioner bears the burden of proving that the amount of the costs claimed is reasonable rule e powers v commissioner t c pincite we conclude that because petitioner has failed to fully substantiate her claim for a share of the general group’s fees she is entitled to recover only a portion of the amount she claims for purposes of computing the amount petitioner is entitled to recover we shall assume that the composition of the general group of hoyt investor clients remained constant at its greatest size throughout the month period that petitioner participated in the group fee arrangement accordingly we award petitioner dollar_figure which represents a one-ninety-seventh share of the general group’s attorney’s fees adjusted to an hourly rate of dollar_figure and costsdollar_figure 24although the billing records submitted for the general group’s account were incomplete see supra note we were able to construct a complete set of billing records based on the records submitted in related cases involving motions for litigation costs that were filed by other members of the general group of hoyt investors see bulger v commissioner docket no foy v commissioner tcmemo_2005_116 we take judicial_notice of the records submitted in these related cases for purposes of computing the amount we award petitioner for her share of the general group’s fees and costs we compute petitioner’s share of the general group’s fees and costs as follows dollar_figure total fees and costs incurred by general group of hoyt investors minus dollar_figure attorney’s fees incurred at hourly rate of dollar_figure plus dollar_figure total attorney’s fees incurred at dollar_figure hourly rate adjusted to hourly rate of dollar_figure divided by members of hoyt investor group equals dollar_figure conclusion to summarize we award petitioner the following attorney’s fees and costs attorney item expended rate total cost time hourly wendy pearson dollar_figure hours terri merriam dollar_figure hours jennifer gellner dollar_figure hours jennifer gellner dollar_figure hours costs share of group fees dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure -- and cost sec_1 dollar_figure -- total fees and costs awarded dollar_figure 1petitioner’s award for her share of group fees and costs includes dollar_figure share of fees from litigation group of hoyt investors and dollar_figure share of fees from general group of hoyt investors c conclusion we have carefully considered all remaining arguments made by the parties for results contrary to those expressed herein and to the extent not discussed above we find those arguments to be irrelevant moot or without merit 25respondent does not contend that the fees and costs at issue here must be traced and allocated to the various positions taken by the parties under sec_6015 nor does he contend that his positions under sec_6015 and f were substantially justified moreover respondent’s failure to timely and properly evaluate petitioner’s sec_6015 argument in our view was responsible for the legal work expended on arguments for relief under sec_6015 and f consequently we have not attempted to allocate the fees and costs to the various arguments made by the parties under sec_6015 to reflect the foregoing an appropriate order and decision will be entered
